J-S59045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW WOLFE                              :
                                               :
                       Appellant               :   No. 3553 EDA 2017

             Appeal from the Judgment of Sentence June 13, 2017
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0000423-2016


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED JANUARY 31, 2019

        Matthew Wolfe appeals the judgment of sentence imposed on June 13,

2017, in the Court of Common Pleas of Lehigh County. A jury found Wolfe

guilty of third-degree murder and endangering the welfare of a child,

stemming from the death of his two-month-old daughter.1           The trial court

sentenced Wolfe to an aggregate term of 20 to 40 years’ imprisonment. In

this appeal, Wolfe raises six claims, challenging the trial court’s denial of his

request for a mistrial, refusal to charge the jury on involuntary manslaughter,

several evidentiary rulings, and alleging cumulative prejudice. Based on the

following, we affirm.

        The facts are well known to the parties and are set forth in an extensive

summary in the trial court’s opinion. Therefore, we simply reiterate portions

____________________________________________


1   18 Pa.C.S. §§ 2502(c), and 4304(a)(1), respectively.
J-S59045-18



of the trial court’s detailed factual summary to provide context for the claims

raised in this appeal:

             On November 12, 2013, at approximately 2:00 p.m., Quinn
      Wolfe, a two-month-old infant girl, was transported by her father,
      Matthew Wolfe, hereafter [Wolfe], to St. Luke’s Hospital located
      in Bethlehem, Lehigh County, Pennsylvania. Cristen Sanchez, the
      infant’s mother, was employed by St. Luke’s Hospital and the baby
      was brought to her by [Wolfe]. Shortly after arriving at the
      hospital, Dawn Bast, a registered nurse, observed the infant to be
      in distress and instructed her mother to take the infant to the
      emergency department immediately. When the infant was
      examined in the emergency room, multiple traumatic injuries
      were discovered on the infant’s body. The infant was listed in
      critical condition and flown to St. Christopher’s Hospital in
      Philadelphia,    Pennsylvania.   On     November     18,    2013,
      approximately six days later, the infant Quinn was taken off life
      support and pronounced dead. An autopsy revealed that
      neurotrauma was the cause of death. A homicide investigation
      followed.

                                     ****

             Whitehall Township Police Department launched an
      investigation immediately upon the child’s arrival in Philadelphia.
      The case involved interviewing witnesses, medical records, and
      gathering information relating to the death of the infant. Detective
      Kevin Smith of the Lehigh County District Attorney’s Office
      interviewed [Wolfe] while Quinn was being treated at St.
      Christopher’s Hospital in Philadelphia, Pennsylvania. The interview
      was audio and video recorded and played for the jury. [Wolfe]
      denied shaking Quinn. The investigation stalled. Detectives faced
      difficulty on the timeline of Quinn’s injuries and the burden of
      proof to make an arrest. In 2015, the case was resumed when a
      child abuse expert [Dr. Debra Esernio-Jenssen] was able to
      identify when the lethal event took place which caused Quinn’s
      unfortunate death. On December 22, 2015, [Wolfe] was arrested
      for the murder of his baby daughter Quinn Wolfe.

            Commonwealth expert Dr. Debra Esernio-Jenssen was
      asked to review Quinn’s medical records. Dr. [Esernio-]Jenssen is
      a pediatrician and Section Chief of Child Protection Medicine at
      Lehigh Valley Hospital. Dr. [Esernio-]Jenssen is board certified in

                                     -2-
J-S59045-18


     pediatrics and child abuse pediatrics. Dr. [Esernio-]Jenssen
     reviewed the medical records and history provided to the medical
     providers at both St. Luke’s and St. Christopher’s Hospital. Dr.
     [Esernio-]Jenssen discussed the process of evidence-based
     medicine. She explained it significant that [Wolfe] provided a
     history that indicated that his baby, Quinn, fed uneventfully three
     (3) to three and a half (3½) ounces, was put down on her back,
     and was fine. Dr. [Esernio-]Jenssen testified that a baby who
     suffered severe significant brain trauma that ultimately led to her
     demise would not be able to take three (3) to three and a half
     (3½) ounces of formula uneventfully and act normally. A child that
     suffers abusive head trauma would immediately show signs or
     symptoms. The infant would not have been able to feed, open her
     eyes, or be alert after suffering from such severe neurologic
     injuries. Dr. [Esernio-]Jenssen further explained that the lethal
     event occurred between a time she was acting “normal” and the
     time when she was brought to the hospital. Based upon a review
     of the circumstances Dr. [Esernio-]Jenssen opined the baby was
     grasped, violently shaken, and slammed. The only person that
     was alone with Quinn at such time was [Wolfe].

           During cross-examination the Defense was permitted to
     impeach Dr. [Esernio-]Jenssen in a variety of ways. However, the
     Defense was not permitted unfettered cross-examination of the
     witness.

            The Defense expert, Dr. William Manion, did not appear for
     trial. On or about March of 2016 the Defense retained Dr. Manion
     as an expert witness. On Saturday, January 21, 2017, Dr. Manion
     confirmed his court appearance through email correspondence
     with the Defense. On Monday, January 23, 2017, Dr. Manion was
     scheduled for a dinner reservation with defense counsel but never
     arrived. When defense counsel reached out, Dr. Manion assured
     the Defense that he would be present for trial. On Tuesday,
     January 24, 2017, Dr. Manion did not show for his scheduled court
     appearance. All attempts to contact Dr. Manion failed until
     approximately 11:30 a.m., when defense counsel received a call
     on his cellular telephone. Dr. Manion apologized and vowed that
     he would be present for court the following day. On Wednesday,
     January 25, 2017, Dr. Manion again failed to appear and the
     Defense requested a mistrial. This Court considered a continuance
     for a material witness warrant, but learned Dr. Manion is from out-
     of-state and was never subpoenaed. Further continuances would
     also prejudice the Commonwealth because their rebuttal expert

                                    -3-
J-S59045-18


     would be unavailable. After a lengthy discussion in chambers, a
     solution was provided by the Commonwealth stipulating to Dr.
     Manion’s expert report. Dr. Manion’s report was subsequently read
     verbatim to the jury. [The Court explained to the jury that Dr.
     Manion had experienced an unforeseen personal emergency that
     kept him from appearing, and would be unable to appear for the
     next couple of days. Defense counsel was permitted to present
     portions of Dr. Manion’s CV and the entire report consisting of ten
     pages and a conclusion.]

           Dr. Manion is an expert in forensic pathology. He reviewed
     the relevant medical records and other documents to formulate
     an opinion on whether [Wolfe] caused the death of his daughter
     Quinn Wolfe by purportedly inflicting injuries upon her on
     November 12, 2013. Dr. Manion did not believe that Dr.
     [Esernio-]Jenssen’s opinion was supported by the facts or by
     sound medical conclusions. In his opinion, Quinn likely suffered a
     small subdural hematoma that later bled in an acute fashion when
     Quinn choked on her formula and had a spell of hypoxia in the
     crib. Dr. Manion believed, to a reasonable degree of medical
     certainty, that Quinn’s injuries were not inflicted on that day, but
     rather were days or weeks old.

           The Commonwealth called Dr. Lori Frasier in rebuttal. Dr.
     Frasier is employed by Penn State Health Medical Center, Penn
     State Health Children’s Hospital, and Penn State Hershey College
     of Medicine, as a physician, pediatrician, child abuse pediatrician,
     and a professor of pediatrics. She is board certified as a
     pediatrician. Dr. Frasier reviewed Dr. Manion’s report, Dr. Esernio-
     Jenssen’s report, and the medical records for Quinn Wolfe. Dr.
     Frasier indicated Dr. Manion relied on records attributed to Dr.
     McColgan of St. Christopher’s Hospital. When Dr. Frasier reviewed
     Dr. McColgan’s report she noticed discrepancies. Dr. Frasier called
     Dr. McColgan. She was surprised by some of the statements Dr.
     Manion attributed to Dr. McColgan, partly because they seemed
     outside the norm of what a child abuse pediatrician would say.

           Dr. Frasier clarified Dr. Manion’s conclusion to the jury.
     However, Dr. Frasier explained that there was no sound evidence-
     based medicine that supported a cough or choke could cause a
     rebleed of an existing subdural hematoma. In addition, Dr. Manion
     was misleading when discussing no acute fractures. Quinn’s skull
     fracture was an acute or new fracture. The child’s leg had a
     fracture, called a metaphyseal fracture, near her ankle which was

                                    -4-
J-S59045-18


       deemed acute. The metaphyseal fracture stands out because it is
       an injury highly indicative of an abusive event. Further, Dr. Manion
       failed to address the eye pathology reports of eye damage.

             Dr. Frasier opined, to a degree of medical certainty, that
       Quinn suffered a serious violent head injury in the moments
       before she became symptomatic from which she never recovered.
       If Quinn was already injured, she would not have been able to
       take a bottle. She would not have interacted with her environment
       in any way that was normal for a child of her age. Her color would
       have been off, her muscle tone would have been abnormal, and
       she would have looked like a child in distress. She would never
       have looked “normal” after the event occurred. In her opinion, it
       was clear that Quinn suffered from shaking and impact.

             On January 26, 2017, [Wolfe] was found guilty of Murder in
       the Third Degree and Endangering the Welfare of a Child.

Trial Court Opinion, 12/22/207, at 4, 11-15 (footnotes omitted).

       Following the jury verdict, Wolfe filed a post-sentence motion, which

was denied, and this appeal followed.2

____________________________________________


2 This Court notes that the trial court initially sentenced Wolfe on March 17,
2017. After Wolfe filed his post-sentence motion on March 27, 2017, the trial
court, on April 20, 2017, entered an order vacating the judgment of sentence.
On June 13, 2017, the trial court re-sentenced Wolfe and entered a separate
order finding the previously filed, March 27, 2017, post-sentence motion to
be timely filed in light of the resentencing.          On July 13, 2017, the
Commonwealth filed a response in opposition to Wolfe’s March 27, 2017 post-
sentence motion. On October 10, 2017, the trial court denied Wolfe’s post-
sentence motion. On October 17, 2017, the trial court entered an amended
order, denying the post-sentence motion and directing Wolfe to file an appeal
within thirty days. Wolfe filed a notice of appeal on October 31, 2017.

      In light of the foregoing procedure, namely, that after Wolfe filed his
post-sentence motion, the trial court vacated the original sentence,
resentenced Wolfe, and issued an order finding the previously filed post-
sentence motion to be pending, we are compelled to call attention to
Pennsylvania Rule of Criminal Procedure 720(B)(3), which provides that “[t]he



                                           -5-
J-S59045-18




     Wolfe raises the following six claims:

     1. The trial court erred and violated Mr. Wolfe’s state and federal due
        process rights by refusing to grant his request for a mistrial after
        his most important witness, Dr. Williams Manion, failed to appear
        for trial, despite repeatedly informing trial counsel he would
        appear.

     2. The trial court erred and violated Mr. Wolfe’s state and federal due
        process rights by refusing to charge the jury with involuntary
        manslaughter despite the fact Mr. Wolfe presented sufficient
        evidence to warrant an involuntary manslaughter charge.

     3. The trial court erred and violated Mr. Wolfe’s state and federal due
        process rights by prohibiting Mr. Wolfe from presenting Dr. Holly
        Warholick[3] to discuss the nature and severity of Cristen Sanchez’s
        post-partum depression.

     4. The trial court erred and violated Mr. Wolfe’s state and federal due
        process and confrontation rights by prohibiting Mr. Wolfe from
        cross-examining Dr. Esernio-Jenssen regarding seven cases where
        courts and experts contradicted her shaken baby and/or child
        abuse findings.

     5. The trial court erred by striking the entirety of Mr. Wolfe’s character
        testimony regarding his peaceful and non-violent reputation.
        Appellate counsel was ineffective for failing to raise this claim in Mr.
        Wolfe’s concise statement of errors.

     6. The trial court’s cumulative errors violated Mr. Wolfe’s state and
        federal due process right to a fundamentally fair trial.

Wolfe’s Brief at 2.



____________________________________________


judge shall not vacate sentence pending decision on the post-sentence
motion.”

3   The correct spelling is Dr. Holli Warholic.

                                           -6-
J-S59045-18


      In his first issue, Wolfe contends the trial court erred and violated his

state and federal due process rights by refusing to grant his request for a

mistrial after his most important witness, Dr. William Manion, failed to appear

for trial, despite repeatedly informing trial counsel he would appear.

      The following standards apply to our review of a trial court’s denial
      of a motion for a mistrial:

      The trial court is vested with discretion to grant a mistrial
      whenever the alleged prejudicial event may reasonably be said to
      deprive the defendant of a fair and impartial trial. In making its
      determination, the court must discern whether misconduct or
      prejudicial error actually occurred, and if so, … assess the degree
      of any resulting prejudice. Our review of the resulting order is
      constrained to determining whether the court abused its
      discretion. Judicial discretion requires action in conformity with
      [the] law on facts and circumstances before the trial court after
      hearing and consideration. Consequently, the court abuses its
      discretion if, in resolving the issue for decision, it misapplies the
      law or exercises its discretion in a manner lacking reason.

      “The remedy of a mistrial is an extreme remedy required only
      when an incident is of such a nature that its unavoidable effect is
      to deprive the appellant of a fair and impartial tribunal.”

Commonwealth v. Bozic, 997 A.2d 1211, 1225-26 (Pa. Super. 2010)

(citations omitted), appeal denied, 13 A.3d 474 (Pa. 2010), cert. denied, 563

U.S. 1025 (2011).

      As stated above, after Dr. Manion failed to appear at trial, trial counsel

moved for a mistrial, which the trial court denied, and Dr. Manion’s report was

read into the record by trial counsel. Wolfe maintains this case turned on the

jury’s assessment of the experts’ credibility and, therefore, the trial court’s

ruling was in error.




                                      -7-
J-S59045-18


      Wolfe argues “Dr. Manion’s live testimony represented the linchpin of

Mr. Wolfe’s defense [and w]ithout it, Mr. Wolfe could not receive a fair trial.”

Wolfe’s Brief at 39 (italics in original). Wolfe contends that the reading of Dr.

Manion’s report into the record did not cure the prejudice, but rather

accentuated it because it deprived Wolfe of a full and fair opportunity to

present Dr. Manion’s findings in a light most favorable to him. Wolfe asserts

this case turned upon the jury’s assessment of the experts’ credibility, which

required both parties be afforded the same tools and processes to establish

and/or enhance their expert’s credibility.      Specifically, Wolfe argues the

Commonwealth’s case hinged on the testimony of one witness, Dr. Esernio-

Jenssen, the Commonwealth’s expert, who time-dated the victim’s injuries.

Wolfe claims he retained Dr. Manion whose opinion disputed Dr. Esernio-

Jenssen’s, but the manner in which the jury received Dr. Manion’s findings

and conclusions violated his due process rights. Wolfe asserts “due process

requires that the defendant be ‘afforded an opportunity to present fully his

version of events which led to his arrest.’”       Wolfe’s Brief at 43, citing

Commonwealth v. Thompson, 281 A.2d 856, 858 (Pa. 1971). Wolfe argues

his “version of events” required Dr. Manion’s in-court testimony. Moreover,

he asserts the reading of the report did not allow trial counsel the ability to

use demonstrative exhibits nor the ability to question Dr. Manion regarding

Dr. Esernio-Jenssen’s trial testimony in order to rebut her testimony. As such,

Wolfe contends the jury did not have the requisite tools for its assessment of


                                      -8-
J-S59045-18


Dr. Manion, and this unfairly skewed the jury’s credibility assessment

regarding Dr. Esernio-Jenssen.

      The Honorable Kelly L. Banach, in her Pa.R.A.P. 1925(a) opinion,

expounded upon the rationale that she placed on the record at the time it

denied the motion for mistrial:


      In Thompson, defendant appealed his criminal conviction as a
      violation of fundamental due process because he was foreclosed
      from presenting evidence. Com. v. Thompson, 444 Pa. 312, 316,
      281 A.2d 856, 858 (1971). There, defendant was found guilty
      immediately after testifying and precluded from presenting any
      further evidence. Our Supreme Court vacated the sentence finding
      that a defendant should be afforded an opportunity to present fully
      his version of events including the ability to call witnesses on his
      behalf or have counsel make arguments to the court. Id.

      This Court, unlike Thompson, did not seek to limit or preclude the
      Defense from presenting evidence. The Defense was given ample
      opportunity to present evidence and call witnesses. [Wolfe’s]
      expert was scheduled to testify but failed to appear through no
      fault of this Court. This Court made significant efforts to
      accommodate the Defense. When it was discovered that Dr.
      Manion was missing, this Court excused members of the jury for
      a break.43 The Defense could not reach their witness. This Court
      then excused the jury for an early lunch.44 It soon became clear
      the witness was not coming. This Court then adjourned early
      hoping to provide [Wolfe] additional time to locate his missing
      witness and present evidence on his behalf.45 The delay of trial
      did not provide relief as [Wolfe’s] expert failed to appear again on
      Wednesday, January 25, 2017. Unfortunately, this Court has no
      power over an out-of-state witness who was not subpoenaed.
      Therefore, [Wolfe’s] assertion that this Court foreclosed evidence,
      after having provided ample opportunity to bring in the witness,
      and with no explanation for the witness’s failure to appear, is
      without merit.

      ______________________________

         43   The recess occurred at 10:38 a.m.


                                     -9-
J-S59045-18



        44 This Court hoped to divert the jury’s attention as
        attempting to secure witnesses for the afternoon rather
        than reveal the defense expert witness was missing.

        45Court was adjourned at 3:41 p.m.
     ______________________________

                                   ****

     … Here, although this Court provided sufficient time for the
     defense to locate their expert, defense counsel had no legitimate
     explanation for his failure to appear. A remedy was available and
     utilized. The Commonwealth agreed to have Dr. Manion’s report
     read into the record in its entirety. This evidence was presented
     without any opportunity for cross-examination. This Court
     accommodated the defense by permitting this type of evidence,
     suggesting to the jury that Dr. Manion had an unavoidable
     personal emergency that prevented him from appearing in court,
     and subsequently providing a favorable cautionary instruction.
     These accommodations were sufficient given the circumstances.

     The Court further disagrees with [Wolfe’s] description of Dr.
     Manion’s failure to appear as completely unforeseen. Defense
     counsel attached his correspondence with Dr. Manion in support
     of his motion for a new trial. In March of 2016, Defense counsel
     reached out to Dr. Manion. The defense did not hear back from
     Dr. Manion in April, May, or June despite being paid. On June 20,
     2016, Dr. Manion’s lack of communication was alarming enough
     that the defense considered hiring another expert. Sometime in
     July of 2016, when Dr. Manion was informed he would be replaced
     he finally made contact. Defense counsel’s difficulty with Dr.
     Manion is apparent throughout the year. Defense counsel had to
     continually follow-up with Dr. Manion to respond to his
     communications and repeatedly had to request his written
     opinion. Dr. Manion subsequently missed the Court’s November 1,
     2016 deadline for a written report. According to defense counsel,
     Dr. Manion habitually ignored emails, did not return phone calls,
     and did not keep scheduled telephone conferences. After
     reviewing the exhibits, it seems clear that Dr. Manion’s failure to
     appear at trial can hardly be described as unforeseeable.

     Finally, the Court expressed concern about the precedent that
     would be established in granting a mistrial based on a witness

                                   - 10 -
J-S59045-18


      failing to appear for court. In such cases, should either side feel
      that things were not “going their way,” the sudden disappearance
      of a witness would open the door to potential manipulation.51

      ___________________________________________________
          51The defense or prosecution could utilize a mistrial to
         extend the time to prepare a new trial approach or simply
         get a new jury.
      ______________________________________

      Therefore, [Wolfe’s] contention that this Court erred by failing to
      grant a mistrial because his expert continuously failed to appear
      is without merit and he is entitled to no relief.

Trial Court Opinion, 12/22/2017, at 15–18 (some footnotes omitted).

      The trial court’s analysis is well reasoned and we find no basis upon

which to grant Wolfe relief. Here, it is significant that Dr. Manion’s CV and

report were presented to the jury by reading them into the record and

numerous accommodations were made by the trial court.

      Prior to the reading to the jury of Dr. Manion’s CV and report by trial

counsel, the trial court instructed the jury: “Dr. Manion has experienced an

unforeseen personal emergency that kept him from appearing yesterday. He

is unable and hasn’t appeared today. And we don’t believe that he will appear

within the next couple of days, such that he is not available to us.        It’s

something, again, that was unforeseen.” N.T., 1/25/2017, at 34–35. The

trial court proceeded to present the parties’ stipulation that, “If called to

testify, Dr. Manion would testify consistently with his report that will shortly




                                         - 11 -
J-S59045-18


be read into the record.[4] It is further stipulated between all the parties that

if Dr. Manion were called to testify, he would be qualified as an expert in the

area of forensic pathology and he would be permitted to testify in the area of

forensic pathology as an expert.” Id. at 36. Dr. Manion’s CV and his report

were then read into the record by trial counsel, and thereafter the trial court

reiterated to the jury: “You should not make any negative conclusions based

on the fact that Dr. Manion was not available to be here today to testify and

to support his report.      Again, what we became aware of is an unforeseen

emergency that kept him from being here both yesterday and today. And it’s

something that was beyond the control of both parties.” Id. at 60.

       While Wolfe argues the reading of Dr. Manion’s report limited the jury’s

assessment of Dr. Manion’s credibility, it is important to point out, as did the

trial court, that Dr. Manion’s report was presented without the opportunity for

cross examination. Furthermore, the trial court gave multiple instructions to

the jury concerning Dr. Manion that the jury is presumed to have followed.

See Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011).

Importantly, in this case, the defense’s expert evidence was presented to the

jury and, under the circumstances of this case, we find Wolfe has failed to

demonstrate he was deprived of a fair and impartial trial. Accordingly, we




____________________________________________


4The record reflects that, notwithstanding the stipulation, Wolfe preserved his
mistrial issue. See N.T., 1/25/2017, at 25-26.

                                          - 12 -
J-S59045-18


discern no abuse of discretion on the part of the trial court in denying Wolfe’s

motion for the extreme remedy of a mistrial.

      The remaining issues likewise warrant no relief. Issues Two, Three, and

Four are fully addressed and properly rejected by the trial court and we decline

to address them further.    See Trial Court Opinion, 12/22/2017, at 18–25

(finding: (Issue 2) There was a substantial lack of evidence to support a

charge of involuntary manslaughter — although Wolfe attempts to support the

claim based upon Dr. Esernio-Jenssen’s testimony as to whether the shaking

of a child is an intentional act, there was no evidence suggesting the infant’s

injuries were caused by reckless or grossly negligent conduct in that the

evidence revealed the child was not only shaken but subjected to an impact

capable of causing a skull fracture; (Issue 3) The potential testimony of Dr.

Holly Warholic as to the nature and severity of Cristen Sanchez’s postpartum

depression was prohibited as cumulative and collateral, and the court was

mindful of the confidentiality of the witness’s medical records; and (Issue 4)

The limitation on the cross-examination of Dr. Esernio-Jenssen, regarding

prior cases where the court ruled in favor of the opposing party and allegedly

rejected Dr. Esernio-Jenssen’s opinion was proper since rejection of Dr.

Esernio-Jenssen’s opinion in favor of a different opinion hardly classifies as a

“misdiagnosis” or establishes bias, and Wolfe had established that in Dr.

Esernio-Jenssen’s prior court testimony her opinion had not always been




                                     - 13 -
J-S59045-18


accepted, and that she appears a majority of time on behalf of the

Commonwealth).

      With regard to Issue Five, we find that because this claim was not raised

in Wolfe’s Pa.R.A.P. 1925(b) statement, it is waived, see Pa.R.A.P.

1925(b)(4)(vii), and we further conclude Wolfe’s ineffectiveness claim in this

regard must be deferred to collateral review. See Commonwealth v. Grant,

813 A.2d 726, 738 (Pa. 2002) (“[A]s a general rule, a petitioner should wait

to raise claims of ineffective assistance of trial counsel until collateral

review.”). See also Commonwealth v. Holmes, 79 A.3d 562, 563-564 (Pa.

2013) (discussing the limited circumstances in which ineffectiveness of

counsel claims may be addressed on direct appeal).        Hence, we decline to

review Wolfe’s ineffectiveness claim, and dismiss that claim without prejudice

to Wolfe’s ability to seek relief pursuant to the Post Conviction Relief Act.

      Finally, Issue Six is a claim of cumulative error. However,

          [w]e have repeatedly held that:

          an appellant cannot bootstrap a series of meritless claims
          into a cumulative claim of error. See Commonwealth v.
          Rolan, 2008 PA Super 291, 964 A.2d 398, 411 (Pa.Super.
          2008) (“No number of failed claims may collectively
          attain merit if they could not do so individually.”)
          (quoting Commonwealth v. Williams, 532 Pa. 265, 615
          A.2d 716, 722 (Pa. 1992)) (emphasis in original).

Commonwealth v. Patterson, 180 A.3d 1217, 1233 (Pa. Super. 2018),

quoting Commonwealth v. Kearney, 92 A.3d 51, 62 (Pa. Super. 2014),

appeal denied, 101 A.3d 102 (Pa. 2014).       Therefore, we reject Wolfe’s final

claim.

                                     - 14 -
J-S59045-18


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/19




                                 - 15 -